Title: General Orders, 29 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Freehold (Monmouth County) June 29th 1778
                        Parole Monckton—C. Signs Bonner. Dickason.
                        
                    
                    The Commander in Chief congratulates the Army on the Victory obtained over the Arms of his Britanick Majesty yesterday and thanks most sincerely the gallant officers and men who distinguished themselves upon the occasion and such others as by their good order & coolness gave the happiest presages of what might have been expected had they come to Action.
                    General Dickinson and the Militia of this State are also thanked for the noble Spirit which they have shewn in opposing the Enemy on their march from Philadelphia and for the Aid which they have given by harrassing and impeding their Motions so as to allow the Continental Troops time to come up with them. A Party consisting of two hundred men to parade immediately to bury the slain of both Armies—Genl Woodford’s Brigade is to cover this Party.
                    The Officers of the American Army are to be buried with military honors due to men who have nobly fought and died in the Cause of Liberty and their Country. Doctor Cochran will direct what is to be done with the wounded & sick—He is to apply to the Quarter Master & Adjutant Genl’s for necessary Assistance—The several detachments (except those under Coll Morgan) are to join their respective Brigades immediately and the lines to be formed agreeable to the order of 22nd instant—The Army is to march from the Left, the Second Line in front; the Cavalry in the Rear—The march to begin at five oClock this afternoon.
                    
                    A Serjeant Corporal and 12 men from General Maxwell’s Brigade to parade immediately to guard the sick to Princetown Hospitals—Doctr Craik will give directions to the guard.
                    Coll Martin is appointed to superintend collecting the sick and wounded on the Army’s route through Jersey between Coryell’s and Monmouth and send them to Princetown Hospitals—he will call immediately at the orderly Office for further orders.
                    It is with peculiar Pleasure in addition to the above that the Commander in Chief can inform General Knox and the Officers of Artillery that the Enemy have done them the Justice to acknowledge that no Artillery could be better served than ours.
                